Citation Nr: 1529542	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD) with major depressive disorder (MDD), rated as 30 percent disabling prior to January 24, 2015, and as 50 percent disabling as of that date.  

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, C.H. and K.H.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from July 1989 to June 1999, from November 2003 to April 2004 and from October 2007 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that (1) granted service connection for PTSD and assigned a 30 percent rating for that disability effective from April 30, 2008, and (2) denied service connection for TBI.  In a February 2015 rating decision, the RO increased the rating for PTSD to 50 percent, effective from January 24, 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The Veteran, his wife and son offered testimony at a June 2015 videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In a written statement received in February 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal of entitlement to service connection for TBI.

2.  Throughout the period on appeal (including prior to January 24, 2015), the manifestations of the Veteran's PTSD with MDD approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment with deficiencies in most areas and total occupation and social impairment were not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met throughout the entire appeal period, (including prior to January 24, 2015).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, Part 4, §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for TBI

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of entitlement to service connection for TBI in the written statement received in February 2015.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.

II.  Initial Rating for PTSD with MDD

A.  VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the increased rating date claims being decided herein arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD with MDD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim being decided.  There is no evidence that there are any outstanding records relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  Examinations were conducted in April 2009 and January 2015.  The Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased rating for PTSD with MDD.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.  The Board will therefore proceed to the merits of the claim.

B.  Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2014).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to a higher initial rating for service-connected PTSD with MDD.  The record reflects that the Veteran is service-connected for PTSD with MDD based on stressors of combat while serving in Bosnia on a sniper detail during which he had to eliminate targets, elude the enemy and extract the body of his dead sniper buddy.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD is rated at 30 percent from April 30, 2008, and then 50 percent as of January 24, 2015, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)).  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the DSM-IV).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Although VA recently remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to DSM-5, the Board will address the GAF scores in the 2009 examination inasmuch as they are of record and they support the Veteran's claim for an increased initial rating.  

Throughout the period on appeal, the Veteran's PTSD with MDD is manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran has provided testimony and submitted numerous lay statements in which he generally indicates that his PTSD with MDD is worse than its current rating, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His claim for an increased initial rating is based on the assertion generally that his PTSD with MDD warrants a 50 percent rating at all times relevant to the appeal period, rather than simply from January 24, 2015.  He theorizes that his symptoms have been of equal severity since April 30, 2008.  Nonetheless, while the Board finds his assertions in this regard to be meritorious, it notes that he fails to either state specifically how his PTSD is worse than the criteria for a 50 percent rating or to endorse specific lay-observable symptomatology in his statements and testimony that suggest a rating in excess of 50 percent.  

In testimony before the undersigned, the Veteran, his wife and son described in great detail and candid fashion a history of irritability and angry outbursts, difficulty sleeping, flashbacks, excessive drinking and difficulty getting along with friends, family and coworkers, all of which they are competent to report.  Id.  They described sustained symptoms of this nature dating from 2008 when the Veteran returned from his last deployment.  They noted that when he came home and was on a work site on his job as a land surveyor, he began to have problems.  He called his wife from underneath a truck in June or July 2008 because he "freaked out" when a plane flew overhead.  He told her he was looking for his gun.  She also noted that he was scared to be in the shower since he came home and needed prodding to shower to maintain hygiene.  His memory was not good but had been fine before he left.  His son testified that he observed significant conflict between his parents when his father came home in 2008.  His father appeared uncharacteristically angry, belligerent and impulsive.  He engaged in almost ritualistic behavior putting things away in certain places.  It was noted that he told the family in 2008 that he might leave them but he did not do so in the end.  Also he lost his job at that time but is now employed full time again working from home.  He is a military trainer for the land survey company and he also travels to train people in this capacity.  He does not like office settings because he does not like to interact with people now.  He reported that he was happy to learn the hearing before the undersigned was via video.  

His wife and son testified that since his return in 2008, when he goes out on training visits, he drinks obsessively.  He is drinking with his fellow ex-military trainers and he is belligerent when he comes home from a training trip.  His wife no longer consumes alcohol due to a medical condition.  The family attempted intervention to curb his drinking last year but this was unsuccessful.  The Veteran denied suicidal thoughts but noted that he no longer feels like himself.  

Turning to the medical evidence, the Veteran was provided with two VA examinations.  In April 2009, the examiner indicated that the Veteran had clear and logical thought process but difficulty with concentration.  He was able to maintain activities of daily living, including personal hygiene and social functioning was not significantly impaired.  The Veteran was noted to be impulsive and to have difficulty making decisions.  He reportedly became irritated with employers and felt disrespected, and he had been fired or quit because of this.  The Veteran described significant flashbacks from his experiences in Bosnia.  The examiner stated that the Veteran's remembering important parts of his stressful experiences was moderately troubling.  The examiner noted that the Veteran endorsed 5 of 5 symptoms of arousal at a level that was quite a bit disturbing.  These include trouble falling asleep, irritability, and problems with concentration, hypervigilance and jumpiness.  The Veteran described disturbing memories triggered, for example when he is at a work site which is muddy and snowy, of his experiences in Bosnia.  He even showed the examiner a sketch that he had made on a PDA when a recent such flash back occurred.  The message to himself was 'It will get easier, snow - 'Bosnia".  When he slid down the hill in the snow he sat and cried for a few minutes and found the memories of his experience in Bosnia overwhelming.  Following this event, which occurred in December, he called his wife and then was able to go back to work.

In addition, the VA examiner indicated that the Veteran's PTSD symptoms resulted in intermittent work impairment though his general functioning was satisfactory, and his depressive disorder resulted in transient or mild decrease in work efficiency during periods of significant stress.  A GAF of 50 was noted for PTSD, with serious flashbacks, sleep disturbance, dreams and anhedonia noted.  It was noted that his symptoms had been continuous since discharge in 2008.  GAF for depression was 55.  

The second examination was provided in January 2015.  The Veteran was still working as a land surveyor training customer's staff on the use of the surveying equipment.  For the past 18 months, he had been working entirely with military personnel under contract that his company has with the armed forces.  He was traveling about 25% of the time.  He still worked out of a home office when home.  He reported that his irritability has continued to create some problems at work and he has experienced some increased distress due to working with military personnel as he is often exposed to hearing people talking about military operations, missions, or assignments, which forces him to recall the incident in Bosnia and Serbia when he was on the sniper mission.  The Veteran was had been treated through VA for his PTSD with MDD and was currently on Zolpidem and Bupropion.  He reported ongoing symptoms and flashbacks as noted in the 2009 examination.  Following review of the claims file, mental health history, interview, and examination, the examiner diagnosed PTSD with MDD, and concluded that mental health disorder signs and symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

Outpatient VA treatment records, to include those from the VET Center, show continual care and treatment for mental health concerns, to include psychotherapy and medication management during the period of the claim.  

To the extent that the Board considers the GAF score, it notes that the Veteran has been assigned a 50 for PTSD and 55 for depression during the 2009 examination.  50 correlates to serious impairment in social, occupational, or school functioning while 55 correlates with moderate difficulty in social occupational or school functioning.  This corresponds with the level of severity of the symptoms reflected in the medical evidence for the entire appeal period, which indicate moderate to serious difficulty socializing, impaired concentration, and disturbances of motivation and mood due to depression, anxiety and irritability.  Despite this, the Veteran has not been noted to show suicidal ideation .  The scores thus correlate with the level of impairment contemplated by a 50 percent rating in this case throughout the entire appeal period.

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the entire appeal period and not just as of January 24, 2015.  See 38 C.F.R. § 4.7.  The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability, as noted specifically by the January 2015 VA examiner.  However, the details noted in the 2009 examination, in addition to those noted in the credible testimony by the Veteran's family, compel a conclusion that this level of impairment has been present at all times relevant to this claim and not simply since January 24, 2015.  Although the examination report in 2009 does not specifically include several of the listed symptoms provided with a 50 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  The 2009 examiner described a sustained mental state that the Board finds is equivalent to that noted in the 2015 examination report.  Mauerhan, 16 Vet. App. at 442.  Therefore, a rating of 50 percent, but no higher, is warranted for the entire appeal period.

A rating of 70 percent is not warranted at any time relevant to this appeal because the preponderance of the evidence is against a finding that the Veteran had symptoms indicative of social and occupational impairment in most areas during that period.  There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals, illogical thought or speech processes, an inability to maintain personal appearance, or spatial disorientation.  Although the Veteran's son describes the Veteran as having rituals in putting things away in the same place, the Board does not find that obsessional rituals as contemplated at the 70 percent level can be reasonably inferred from his description.  Indeed, the medical evidence of record indicates that the Veteran displayed logical and linear thought processes and speech patterns, and was spatially oriented.  Also, the Veteran has maintained a full time job requiring ongoing and significant mental activity of land surveying and training and by definition a degree of interaction with customers.  

The Veteran has been married to his current wife since high school and still has relationships with his three sons.  The Veteran indicated that his job involves training and interacting on at least some level with customers who are ex-military members.  As stated above, the Veteran's wife and son have indicated interpersonal difficulties exist, but he remains with his family and working.  They are competent to report these circumstances.  Jandreau, 492 F.3d 1372.  While the record also records reflect some intrafamilial difficulties and a limited number of friends, these problems more nearly approximate the 50 percent rating, which contemplates difficulties with social and work relationships.  The fact that the Veteran does still have familial and social relationships, and is able to maintain work relationships to some, militates against finding that the Veteran is unable to establish and maintain relationships, as contemplated by a 70 percent rating.

The Veteran reported to the undersigned that he does not have suicidal thoughts.  No past suicide attempts were noted to be present, and the Veteran has denied having any suicidal plans.  

During the period on appeal there is no lay or medical evidence of any of the symptoms associated with a 100 percent rating, nor any other non-listed symptoms of comparable severity.  Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442.  Further, as noted above the significant majority of the Veteran's symptomatology and GAF scores directly correlate with the severity of the symptoms contemplated by a 50 percent rating.  As such, the Board finds that the Veteran's overall disability picture for the entire period on appeal more nearly approximates the severity contemplated by a 50 percent rating, and that the preponderance of the evidence is against a finding that it more nearly approximates the levels of severity contemplated by the 70 or 100 percent ratings.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, is warranted for the entire period on appeal.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.

C.  Extraschedular Ratings

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id. 

In this case, the first Thun element is not satisfied.  The Veteran's service-connected PTSD with MDD is manifested by signs and symptoms such as disturbances of motivation and mood, irritability, mild memory loss, depressed mood, nightmares, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships.  Id. 

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and that in fact all of the Veteran's noted symptoms are directly contemplated by the rating schedule and the General Formula to some degree.  In short, there is nothing exceptional or unusual about the Veteran's PTSD with MDD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, an extraschedular rating for the Veteran's PTSD with MDD is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal of entitlement to service connection for TBI is dismissed.  

Entitlement to an initial rating of 50 percent, but no higher, for PTSD with MDD from April 30, 2008, is granted subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD with MDD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


